Exhibit 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Quarterly Report of Westergaard.com, Inc. (the “Company”) on Form 10-Q for the period ending April 30, 2010, as filed with the Securities and Exchange Commission on the date hereof (the “Report’), I, Anne H. Straton, Principal Executive Officer of the Company, certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: (1) The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company at the dates and for the periods indicated. Date: June 11 , 2010 /s/ Anne H. Straton Anne H. Straton Principal Executive Officer, Principal Financial Officer & Principal Accounting Officer
